Citation Nr: 1618252	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for old traumatic deformity of the distal third phalanx involving the distal tuft of right hand (right middle finger disability).  

2.  Entitlement to an initial compensable evaluation for status post right middle finger laceration with scar.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services





ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia. In that decision, the RO granted service connection for the right middle finger disability and laceration with scar and assigned separate 10 percent evaluations effective from March 2, 2010.


In March 2016, the Veteran withdrew his request for a hearing before the Board and has not submitted another request for a hearing since that time.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most afforded a VA examination in connection with his claims in September 2010, which was nearly 6 years ago.  He has essentially asserted that his disability has worsened since that time.  In this regard, the September 2010 VA examiner noted reports of pain, numbness, and tingling, but found that there was no overall functional impairment.  However, in his June 2013 VA Form 9, the Veteran asserted that he was not having problems when he saw the examiner.  He stated that the finger now swells and requires a finger cast.  He also claimed that he has loss of use of the finger most of the time.  In addition, a May 2012 lay statement attested to minimal use in the Veteran's finger.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of these service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his old traumatic deformity of the distal third phalanx involving the distal tuft of the right hand and right middle finger laceration with scar.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right middle finger disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the service-connected disabilities under the rating criteria.  In particular, he or she should identify the dominant hand and indicate whether there is a gap between the right middle fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  The examiner should also indicate whether extension is limited by more than 30 degrees or whether there is favorable or unfavorable ankylosis of any of the right middle finger joints.   He or she should further state whether the Veteran has had any amputation or loss of use of the finger.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

In addition, the examiner should provide the size of the scar and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar.

The examiner should identify any other symptoms or manifestations attributable to the Veteran's right middle finger disabilities.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




